UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/17 (Unaudited) CORPORATE BONDS AND NOTES (84.8%) (a) Principal amount Value Advertising and marketing services (0.5%) Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 $485,000 $502,581 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 355,000 371,863 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 315,000 325,238 Automotive (0.8%) General Motors Co. sr. unsec. notes 5.20%, 4/1/45 120,000 117,626 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 385,000 379,426 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) (PIK) 330,000 321,750 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) (PIK) 235,000 232,356 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 791,000 791,000 Broadcasting (2.2%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 150,000 157,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 295,000 297,213 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 270,000 280,800 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 725,000 737,688 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 740,000 633,070 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 735,000 746,025 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 710,000 718,875 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 320,000 343,200 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 190,000 189,763 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 330,000 344,025 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 810,000 796,838 Building materials (1.0%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 710,000 736,625 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 710,000 724,548 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 245,000 252,963 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 400,000 405,248 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.00%, 2/15/27 320,000 313,600 Capital goods (6.4%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 835,000 843,350 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 630,000 634,725 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 885,000 945,844 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 370,000 374,163 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 295,000 306,800 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 130,000 132,600 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 790,000 788,025 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 205,000 216,788 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 625,000 685,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 800,000 876,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 215,000 246,713 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,165,000 1,186,844 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 855,000 881,719 Legrand France SA sr. unsec. unsub. notes 4.482%, 2/15/25 (France) 555,000 718,302 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 705,000 696,188 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 205,000 210,125 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 305,000 314,913 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 425,000 441,469 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 250,000 267,656 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 485,000 498,032 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 200,000 195,874 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 1,035,000 1,097,959 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 325,000 325,192 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 170,000 171,488 Welbilt, Inc. sr. unsec. notes 9.50%, 2/15/24 945,000 1,089,113 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 570,000 589,950 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 156,188 Chemicals (3.2%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 285,000 295,688 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 600,000 604,500 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 385,000 394,625 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 550,000 658,625 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 530,000 570,545 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 220,000 233,200 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 315,000 308,306 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 810,000 919,350 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 375,000 430,313 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 255,000 258,506 Olin Corp. sr. unsec. bonds 5.125%, 9/15/27 235,000 238,972 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 75,000 83,438 Platform Specialty Products Corp. 144A sr. unsec. notes 6.50%, 2/1/22 280,000 290,500 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 145,000 154,063 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 125,000 125,469 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 525,000 543,375 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 455,000 472,063 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 850,000 895,688 Commercial and consumer services (0.5%) Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 255,000 259,781 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 200,000 205,500 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 90,000 92,025 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 510,000 521,475 Communication services (9.8%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 208,000 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 600,000 634,500 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,090,000 1,155,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 75,000 83,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 245,000 252,963 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 450,000 465,750 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,210,000 1,276,550 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 215,000 225,750 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 155,000 159,650 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 200,000 221,125 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 795,000 805,931 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 270,000 274,050 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 810,000 848,475 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 1,130,000 1,125,763 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 180,000 194,850 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 1,005,000 1,165,800 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 650,000 558,610 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 520,000 464,750 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 315,000 330,829 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 240,000 233,400 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 605,000 612,563 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 85,000 89,675 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 140,000 119,700 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 305,000 274,119 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 270,000 162,000 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 770,000 465,369 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 200,000 240,500 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 110,000 114,675 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 510,000 525,300 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 365,000 378,231 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 1,565,000 1,653,031 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 1,050,000 1,162,875 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 1,185,000 1,279,208 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 160,000 159,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 545,000 580,425 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 860,000 926,650 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 250,000 258,125 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 280,000 294,700 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 200,000 210,250 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 225,000 227,250 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 685,000 714,113 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 285,000 297,825 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 365,000 358,613 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 495,000 515,419 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 540,000 479,250 Construction (2.9%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 665,000 708,225 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 720,000 732,600 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 679,000 789,338 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 720,000 730,800 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 425,000 456,875 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 615,000 646,673 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 200,000 206,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 255,000 267,113 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 600,000 621,000 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 230,000 238,050 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 440,000 457,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 870,000 843,900 Consumer (0.2%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 220,000 232,650 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 300,000 317,250 Consumer staples (4.0%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 630,000 653,625 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 240,000 245,100 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 845,000 865,069 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 655,000 682,019 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,295,000 1,364,542 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 680,000 710,600 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 375,000 302,813 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 380,000 387,600 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 405,000 412,088 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 405,000 413,606 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 490,000 499,800 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 120,000 122,400 Landry's, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 295,000 306,063 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 290,000 292,175 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 180,000 183,150 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 230,000 229,425 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 530,000 529,338 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 755,000 748,394 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 280,000 304,150 Energy (oil field) (0.2%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7.50%, 12/1/20 270,000 242,325 Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 (F) 770,000 77 Weatherford International Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 95,000 103,313 Weatherford International Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 170,000 196,775 Entertainment (1.8%) AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 90,000 93,938 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 420,000 430,500 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 165,000 166,650 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 405,000 413,100 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 160,000 161,680 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 560,000 586,152 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 225,000 232,313 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 230,000 230,000 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 165,000 171,188 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 435,000 450,769 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 570,000 568,575 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 715,000 707,850 Financials (7.5%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 490,000 493,675 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 265,000 278,083 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 990,000 1,175,625 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 540,000 552,825 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 360,000 468,000 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 200,000 209,250 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 215,000 227,631 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 270,000 294,638 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 815,000 850,656 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 220,000 230,311 Citigroup, Inc. jr. unsec. sub. FRN Ser. T, 6.25%, perpetual maturity 175,000 188,781 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 595,000 542,938 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 440,000 451,277 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 265,000 266,325 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 365,000 364,088 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 500,000 507,500 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 380,000 233,700 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 510,000 603,075 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 (R) 545,000 549,425 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 (PIK) 130,000 130,000 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 605,000 630,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 235,000 238,525 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 300,000 309,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 290,000 294,350 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 25,000 22,313 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 (R) 185,000 187,775 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 255,000 293,250 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 115,000 260,863 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $328,000 346,893 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 500,000 505,000 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. company guaranty sr. unsec. notes 5.625%, 5/1/24 (R) 205,000 216,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 575,000 582,188 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 235,000 245,575 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 235,000 244,988 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 760,000 775,200 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 1,155,000 1,357,125 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 175,000 191,188 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 170,000 171,488 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 557,000 562,570 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 415,000 381,800 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 480,000 494,400 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 545,000 554,538 Forest products and packaging (3.0%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 785,000 796,775 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 480,000 483,902 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 605,000 605,000 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 670,000 659,950 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 555,000 566,988 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 835,000 839,175 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 900,000 963,270 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 120,000 120,300 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 690,000 727,950 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 65,000 72,475 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 375,000 407,813 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 645,000 756,263 Gaming and lottery (3.5%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 340,000 366,350 Boyd Gaming Corp. company guaranty sr. unsec. unsub. notes 6.375%, 4/1/26 170,000 181,900 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 170,000 173,400 Eagle II Acquisition Co., LLC 144A sr. unsec. unsub. notes 6.00%, 4/1/25 130,000 133,900 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 580,000 622,050 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 740,000 575,234 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $225,000 232,065 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 910,000 975,693 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 1,170,000 1,210,950 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 170,000 174,888 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 340,000 337,450 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 695,000 705,425 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,565,000 1,668,681 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 180,000 170,550 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 510,000 544,425 Health care (5.9%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 325,000 307,938 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 500,000 536,875 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 135,000 135,760 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 350,000 359,625 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 1,145,000 984,700 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 65,000 63,781 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 170,000 155,763 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 540,000 105,300 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 90,000 64,350 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 225,000 237,516 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 250,000 215,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 810,000 708,750 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 340,000 350,200 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 470,000 494,675 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 830,000 906,775 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 210,000 240,713 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 490,000 510,825 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 250,000 276,875 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 345,000 317,400 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 350,000 362,905 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 (R) 330,000 339,672 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 815,000 757,950 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 765,000 789,863 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 370,000 384,930 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 310,000 316,975 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 690,000 693,450 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 715,000 756,113 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 520,000 400,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 480,000 372,600 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 265,000 204,050 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 845,000 756,275 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 500,000 513,125 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 165,000 169,744 Homebuilding (1.7%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 645,000 666,769 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 250,000 258,800 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 270,000 294,975 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 285,000 299,250 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 455,000 450,450 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 90,000 92,700 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 70,000 72,975 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 120,000 124,500 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 620,000 632,400 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 570,000 639,825 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 15,000 15,525 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 355,000 347,013 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 160,000 157,760 Lodging/Tourism (1.7%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 685,000 736,375 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 755,000 788,975 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 545,000 566,800 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 535,000 540,350 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 95,000 104,263 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 125,000 138,438 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,135,000 1,143,513 Media (0.8%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 570,000 621,300 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 270,000 268,988 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 155,000 160,425 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 345,000 352,763 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 390,000 393,900 Metals (4.5%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 495,000 542,025 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 85,000 83,725 ArcelorMittal SA sr. unsec. unsub. bonds 10.60%, 6/1/19 (France) 420,000 497,700 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 375,000 415,781 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 315,000 290,588 Constellium NV 144A sr. unsec. notes 6.625%, 3/1/25 (Netherlands) 250,000 241,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 4/1/23 (Canada) 270,000 273,038 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 490,000 505,313 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 200,000 207,460 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 280,000 288,400 First Quantum Minerals, Ltd. 144A compnay guaranty sr. unsec. notes 7.50%, 4/1/25 (Canada) 380,000 382,850 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 300,000 278,250 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 85,000 87,125 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 495,000 511,088 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 130,000 136,500 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 430,000 466,550 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 440,000 495,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 390,000 390,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 365,000 366,369 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 605,000 617,856 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 365,000 379,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 835,000 869,444 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 265,000 276,925 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 160,000 162,000 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 100,000 103,270 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 170,000 165,113 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 70,000 80,763 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 695,000 701,081 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 500,000 558,750 Oil and gas (12.1%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 890,000 927,825 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 255,000 260,738 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 360,000 364,725 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 190,000 195,147 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 250,000 258,750 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 255,000 224,400 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 120,000 108,150 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 300,000 247,125 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 956,000 776,750 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 910,000 1,039,675 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 215,000 190,396 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 1,035,000 1,078,988 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 295,000 268,450 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 606,000 634,785 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 300,000 300,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 990,000 1,024,650 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 250,000 251,563 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 345,000 296,700 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 220,000 204,600 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 660,000 666,600 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 395,000 384,382 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 380,000 311,600 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 669,000 705,795 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 470,000 607,041 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 735,000 753,375 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 195,000 196,151 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 575,000 610,938 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7.75%, 9/1/22 80,000 64,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 1,245,000 1,173,364 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 505,000 469,650 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 340,000 357,000 Halcon Resources Corp. 144A company guaranty notes 12.00%, 2/15/22 110,000 128,425 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 295,000 347,567 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 570,000 598,500 KCA Deutag UK Finance PLC 144A company guaranty sr. notes 9.875%, 4/1/22 (United Kingdom) 200,000 205,000 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 855,000 887,063 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 145,000 144,638 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 280,000 250,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 140,000 125,125 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 155,000 155,000 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 520,000 551,200 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 705,000 748,181 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 500,000 522,200 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 130,000 131,950 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 620,000 629,300 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 190,000 194,750 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. notes 5.25%, 8/15/25 205,000 207,050 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 415,000 420,188 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 15,000 14,213 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 430,000 452,575 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 605,000 620,125 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 270,000 264,600 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 180,000 177,863 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 335,000 329,138 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 225,000 234,563 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 550,000 574,750 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 (F) 345,000 35 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 720,000 738,000 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 620,000 585,900 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 280,000 282,275 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 95,000 95,713 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 290,000 300,150 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 145,000 149,350 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 160,000 167,200 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) (NON) 310,000 89,900 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 144,000 143,100 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 335,000 334,163 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 195,000 246,188 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 200,000 235,000 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 100,000 111,250 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 705,000 747,300 Retail (1.6%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 505,000 202,000 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 475,000 513,000 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 100,000 99,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 (PIK) 500,000 483,750 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 475,000 363,969 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 (PIK) 300,000 168,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 820,000 493,738 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 395,000 408,825 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 175,000 171,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 450,000 451,125 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 325,000 305,500 Technology (4.0%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) (NON) 1,150,000 908,500 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 1,295,000 1,431,595 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 400,000 431,605 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 595,000 638,138 First Data Corp. 144A notes 5.75%, 1/15/24 570,000 587,955 First Data Corp. 144A sr. notes 5.375%, 8/15/23 375,000 390,469 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 670,000 705,979 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 (PIK) 615,000 628,838 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 600,000 616,560 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 (R) 615,000 647,288 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 590,000 616,550 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 760,000 766,650 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 925,000 1,056,813 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 325,000 320,531 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 675,000 686,813 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 680,000 656,200 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 930,000 943,950 Utilities and power (3.8%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 200,000 229,500 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 520,000 527,800 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 255,000 253,088 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 655,000 740,150 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 250,000 276,849 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 925,000 919,219 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 180,000 188,325 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 145,000 153,156 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 445,000 468,723 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 560,000 554,400 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 295,000 303,113 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 330,000 315,150 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 430,000 479,450 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 290,000 308,125 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 215,000 196,725 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 265,000 246,450 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 160,000 104,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 375,000 385,313 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 292,000 300,030 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 555,000 553,613 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 655,000 719,901 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 525,000 526,313 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 415,000 3,113 Total corporate bonds and notes (cost $193,989,108) SENIOR LOANS (5.4%) (a) (c) Principal amount Value Basic materials (0.7%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5%, 1/6/22 $273,842 $276,238 New Arclin US Holding Corp. bank term loan FRN 10.17%, 2/14/25 100,000 101,000 Solenis International LP bank term loan FRN 7.804%, 7/31/22 415,000 408,983 Solenis International LP bank term loan FRN 4.304%, 7/31/21 240,978 241,392 TMS International Corp. bank term loan FRN Ser. B, 4.557%, 10/16/20 249,347 250,594 Zekelman Industries, Inc. bank term loan FRN Ser. B, 4.906%, 6/14/21 243,166 246,307 Capital goods (0.2%) Harsco Corp. bank term loan FRN Ser. B, 6.00%, 11/2/23 194,513 198,160 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B , 5.03%, 11/30/23 232,241 234,273 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 440,000 444,263 Consumer cyclicals (2.5%) Academy, Ltd. bank term loan FRN Ser. B, 5.055%, 7/2/22 607,151 447,774 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) (NON) 745,820 860,176 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 902,187 906,134 CPG International, Inc. bank term loan FRN Ser. B, 4.897%, 9/30/20 196,336 197,072 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 713,949 622,920 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.732%, 1/30/19 639,000 548,475 J Crew Group, Inc. bank term loan FRN Ser. B, 4.078%, 3/5/21 280,671 170,508 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 894,356 903,299 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 194,874 165,643 Talbots, Inc. (The) bank term loan FRN 5.5%, 3/19/20 377,126 336,271 VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 250,000 254,375 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 433,379 432,837 Consumer staples (0.4%) Del Monte Foods, Inc. bank term loan FRN 8.31%, 8/18/21 380,000 249,375 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 1.494%, 9/7/23 592,025 591,943 Energy (0.7%) Chesapeake Energy Corp. bank term loan FRN 8.553%, 8/23/21 780,000 826,800 FTS International, Inc. bank term loan FRN Ser. B, 5.75%, 4/16/21 520,000 450,775 MEG Energy Corp. bank term loan FRN 4.54%, 12/31/23 195,000 194,895 Western Refining, Inc. bank term loan FRN Ser. B2, 5.5%, 6/23/23 163,350 163,350 Financials (0.1%) Capital Automotive LP bank term loan FRN 7.00%, 3/24/25 170,000 171,700 UFC Holdings, LLC bank term loan FRN 4.25%, 8/18/23 94,213 94,684 Health care (0.2%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 208,125 207,865 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 383,663 268,324 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B7, 6.282%, 5/29/20 (In default) (NON) 594,336 472,348 Kronos, Inc./MA bank term loan FRN 9.284%, 11/1/24 310,000 319,106 Utilities and power (0.1%) Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.25%, 6/27/23 240,000 240,690 Total senior loans (cost $13,064,044) COMMON STOCKS (1.4%) (a) Shares Value ACC Claims Holdings, LLC Class A (Units) (F) 990,365 $5,942 Ally Financial, Inc. 23,820 484,261 Berry Plastics Group, Inc. (NON) 5,075 246,493 CHC Group, LLC (Units) (NON) 2,233 26,796 CIT Group, Inc. 9,745 418,353 Eldorado Resorts, Inc. (NON) 23,400 442,845 Gaming and Leisure Properties, Inc. (R) 12,258 409,662 General Motors Co. 7,902 279,415 Halcon Resources Corp. (NON) 31,415 241,896 Keane Group, Inc. (NON) 15,455 221,007 Live Nation Entertainment, Inc. (NON) 3,790 115,102 Milagro Oil & Gas, Inc. (Units) (F) 281 22,761 SandRidge Energy, Inc. (NON) 11,676 215,889 Tervita Corp. Class A (Canada) 748 5,484 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) (F) 36,615 47,600 Tribune Media Co. Class 1C (F) 93,841 23,460 Vantage Drilling International (Units) (NON) 395 63,200 Total common stocks (cost $3,361,644) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $540,600 American Tower Corp. $5.50 cv. pfd. (R) 5,675 634,181 Belden, Inc. $6.75 cv. pfd. 2,500 242,200 EPR Properties Ser. C, $1.438 cv. pfd. (R) 13,177 381,309 iStar, Inc. $2.25 cv. pfd. (R) 3,856 195,306 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 5,135 539,586 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 250,992 Total convertible preferred stocks (cost $2,423,805) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero %, 9/15/20 (Cayman Islands) $114,839 $206,710 DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 468,000 565,403 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 323,000 750,571 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 357,000 389,799 Total convertible bonds and notes (cost $1,224,424) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 8,533 $15,018 Total warrants (cost $—) SHORT-TERM INVESTMENTS (4.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.87% (AFF) Shares 9,751,181 $9,751,181 U.S. Treasury Bills 0.773%, 7/13/17 (SEGCCS) $106,000 105,770 Total short-term investments (cost $9,856,950) TOTAL INVESTMENTS Total investments (cost $223,919,975) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $654,755) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 4/19/17 $2,708 $2,681 $27 Canadian Dollar Sell 4/19/17 2,708 2,709 1 Citibank, N.A. Canadian Dollar Buy 4/19/17 451 447 4 Canadian Dollar Sell 4/19/17 451 452 1 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/19/17 538,988 533,607 (5,381) State Street Bank and Trust Co. Canadian Dollar Buy 4/19/17 527 521 6 Canadian Dollar Sell 4/19/17 527 527 — UBS AG British Pound Sell 6/21/17 114,603 112,763 (1,840) WestPac Banking Corp. Canadian Dollar Buy 4/19/17 527 521 6 Canadian Dollar Sell 4/19/17 527 527 — Total Putnam VT High Yield Fund CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $118,873 $3,336,300 12/20/21 500 bp $(149,081) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $232,790,013. (b) The aggregate identified cost on a tax basis is $223,996,201, resulting in gross unrealized appreciation and depreciation of $9,627,133 and $5,944,112, respectively, or net unrealized appreciation of $3,683,021. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* 11,373,189 23,827,661 25,449,669 18,602 9,751,181 Totals (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,049,609 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,221 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $246,493 $— $— Communication services — — 5,942 Consumer cyclicals 837,362 — 23,460 Energy 741,992 5,484 22,761 Financials 1,312,276 — — Health care — 26,796 — Utilities and power — 47,600 — Total common stocks Convertible bonds and notes — 1,912,483 — Convertible preferred stocks — 2,784,174 — Corporate bonds and notes — 197,341,769 112 Senior loans — 12,498,549 — Warrants 15,018 — — Short-term investments 9,751,181 105,770 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(7,176) $— Credit default contracts — (267,954) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $— $267,954 Foreign exchange contracts 45 7,221 Equity contracts 15,018 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Centrally cleared credit default contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Capital Inc. (clearing broker) Citibank, N.A. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# 28 — 5 — 6 — 6 45 Total Assets $28 $— $5 $— $6 $— $6 $45 Liabilities: Centrally cleared credit default contracts§ — 45 — 45 Forward currency contracts# — — — 5,381 — 1,840 — 7,221 Total Liabilities $— $45 $— $5,381 $— $1,840 $— $7,266 Total Financial and Derivative Net Assets $28 $(45) $5 $(5,381) $6 $(1,840) $6 $(7,221) Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $28 $(45) $5 $(5,381) $6 $(1,840) $6 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
